  Case 19-40198       Doc 11     Filed 02/11/19 Entered 02/11/19 12:10:05             Desc Main
                                   Document     Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

______________________________
In re:                         )
RENZO MEJIA,                   )              CHAPTER 7
DEBTOR.                        )              CASE NUMBER 19-40198
______________________________)

                     DEBTOR’S MOTION TO EXTEND DEADLINES

       Now comes the debtor and requests that this Honorable Court any existing deadlines for
filing additional pleadings be extended until after the Court acts on his motion to dismiss. In
support of this motion the debtor states:


   1. The within action was filed on February 7, 2019, as a skeleton petition.
   2. Debtor has filed a motion to dismiss today.
   3. Debtor therefore requests any deadlines in place be extended until after the court acts on
       his motion to dismiss.


       WHEREFORE, the Debtor respectfully requests that this Court allow this motion.

Debtor,
by his attorney,


__________________________
Daniel Gindes, BBO# 557499
18 Auburndale Road
Marblehead MA 01945
(781) 929-0003

Dated: February 11, 2019
 Case 19-40198      Doc 11     Filed 02/11/19 Entered 02/11/19 12:10:05           Desc Main
                                 Document     Page 2 of 2


                                 CERTIFICATE OF SERVICE

      I, Daniel Gindes, do hereby state that on February 11, 2019, I served a copy of the
within by filing same with the with the Court’s ECF system to:

Richard King USTPRegion01.WO.ECF@USDOJ.GOV

Anne J. White whitetrustee@demeollp.com, MA23@ecfcbis.com




__________________________
     Daniel Gindes
